Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00451-CV

                 WHEELABRATOR AIR POLLUTION CONTROL, INC.,
                                 Appellant

                                                v.

        CITY OF SAN ANTONIO, Acting Through CITY PUBLIC SERVICE BOARD
            OF SAN ANTONIO, a Municipal Board of the City of San Antonio,
                                     Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-06252
                         Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. It is ORDERED that Appellee City Public Service Board of San Antonio recover
its costs of this appeal from Appellant Wheelabrator Air Pollution Control, Inc.

       SIGNED November 26, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice